Citation Nr: 0608552	
Decision Date: 03/24/06    Archive Date: 04/04/06

DOCKET NO.  03-30 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from May 1947 to 
April 1950 and from February 1951 to January 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2003 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Waco, 
Texas, that denied service connection for bilateral 
sensorineural hearing loss.  

The record shows that the veteran initially requested that he 
be scheduled for a personal hearing before a Veterans Law 
Judge at the local RO (Travel Board hearing).  However, in a 
statement received in October 2003, the veteran withdrew his 
request for a Travel Board hearing and elected instead to 
have a personal hearing before a RO Decision Review Officer 
(DRO).  A DRO hearing was conducted in May 2004.  A 
transcript of the hearing is associated with the claims 
folder.

The record reflects that a motion to advance this case on the 
docket was filed by the veteran in March 2006.  Taking into 
consideration the veteran's advanced age, his motion for 
advancement on the docket was granted.  38 C.F.R. § 20.900(c) 
(2005).


FINDINGS OF FACT

1.  Audiological examinations conducted in service and post-
service show that the veteran had right ear hearing loss.




2.  Left ear hearing loss was not manifested in service or 
within one year of service discharge, and the preponderance 
of medical evidence is against the finding that the veteran's 
current left ear hearing loss disability is etiologically 
related to his active service, to include in-service noise 
exposure.


CONCLUSIONS OF LAW

1.  Entitlement to service connection for right hearing loss 
is warranted. 38 U.S.C.A. §§ 1110, 1111, 1112, 1113, 1153 
(West 2002); 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309(a) 
(2005).

2.  The criteria to establish service connection for left ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1111, 
1112, 1113, 1153 (West 2002); 38 C.F.R. §§ 3.303, 3.306, 
3.307, 3.309(a) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2005) impose obligations on VA in terms of its duty 
to notify and assist claimants.  Under these statutes, when 
VA receives a complete or substantially complete application 
for benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  

By a letter dated in December 2002, the RO advised the 
veteran of the essential elements of the VCAA.  The veteran 
was advised that VA would make reasonable efforts to help him 
get the evidence necessary to substantiate his claim for 
service connection, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence that VA had 
requested.  The veteran was also asked to identify any 
additional information or evidence that he wanted VA to try 
and obtain.  He was informed of the type(s) of evidence 
needed to establish his claim for service connection.  The 
December 2002 letter therefore provided notice of the first 
three elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The RO's 2002 letter did not specifically tell the claimant 
to provide any relevant evidence in his possession.  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The letter informed him that 
additional information or evidence was needed to support his 
claim, and asked him to send the information or evidence to 
VA.  In addition, the September 2003 Statement of the Case 
(SOC) contained the complete text of 38 C.F.R. § 3.159(b)(1), 
which includes such notice.  When considering the 
notification letters, the rating decision on appeal, the SOC, 
and the supplemental SOCs (SSOCs), as a whole, the Board 
finds that he was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claim.  Moreover, there is no allegation from the claimant 
that he has any evidence in his possession that is needed for 
a full and fair adjudication of the claim.  

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letters to the claimant.  However, 
what the VCAA seeks to achieve is to give the claimant notice 
of the elements discussed in Pelegrini II.  Once that is 
done-whether by a single notice letter or via more than one 
communication-the essential legal requirements have been 
met.  Here, because each of the four elements of proper VCAA 
notice have been met, any error in not providing a single 
notice to the claimant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2005); Mayfield, 
supra.  

The January 2003 rating decision, September 2003 SOC, and 
SSOCs dated in June 2004 and August 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for service connection.  As noted 
above, the September 2003 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for service connection for left ear hearing loss, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  Similarly, 
as the claim for service connection for right ear hearing 
loss is only being granted in this decision, the assignment 
of a rating or effective date for the veteran's right ear 
hearing loss has yet to have been considered by the RO.

Service medical records are associated with the claims file.  
VA and non-VA treatment records have been obtained.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded a VA examination in November 2003.  The 
Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103; 38 C.F.R. §§ 3.159(b), 20.1102; Pelegrini, 18 Vet. App. 
112; Quartuccio, 16 Vet. App. 183; Mayfield, 19 Vet. App. 
103.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.


Service Connection

Under 38 U.S.C. § 7104, it indicates that Board decisions 
must be based on the entire record, with consideration of all 
the evidence.  In Timberlake v. Gober, 14 Vet. App. 122 
(2000), the Court held, in pertinent part, that the law 
requires only the Board address its reasons for rejecting 
evidence favorable to the claimant.  The Federal Circuit has 
also held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (2002); 38 C.F.R. 
§ 3.303(a) (2005).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
sensorineural hearing loss (organic diseases of the nervous 
system) becomes manifest to a degree of 10 percent within one 
year from date of termination of such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. § 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102 (2005).

The report of a November 2003 VA audiology examination showed 
an average loss of 58 decibels in the right ear and a loss of 
68 decibels in the left ear.  Similar findings were made at a 
hearing examination conducted at the Dallas VA medical center 
in January 1995.  Current bilateral hearing loss for VA 
purposes has been established.  

The veteran contends that his hearing loss is the result of 
acoustic trauma he experienced during his 15 years of active 
service.  He says we exposed to loud noise from aircraft 
engines, industrial machinery, gun fire, and explosives.  
Service personnel records show that the veteran served as an 
engineering equipment 



operator and combat engineer.  The Board will therefore 
concede that the veteran suffered some acoustic trauma during 
his active military service.  

During service, the veteran had multiple hearing 
examinations.  Most of those tests were conducted by 
whispered and/or spoken voice.  VA audiometric readings prior 
to June 30, 1966, and service department audiometric readings 
prior to October 31, 1967, must be converted from American 
Standards Association (ASA) units to International Standard 
Organization (ISO) units.  As converted, the audiological 
evaluation performed in January 1966 showed that pure tone 
thresholds at 500, 1000, 2000, 3,000, and 4000 Hertz were 25, 
20, 25, 25, and 40 in the right ear, respectively, and 15, 10 
,10, 10, and 5 in the left ear, respectively.  

In view of the foregoing, the Board finds that there the 
evidence clearly favors the veteran's claim for service 
connection for right ear hearing loss.  Hearing loss for VA 
purposes was documented during the veteran's active service 
as well as post-service.  This evidence is uncontroverted.  
Service connection for right ear sensorineural hearing loss 
is therefore granted.

Service connection for left ear hearing loss is not 
warranted, however.  As discussed above, the veteran's 
January 1966 audiological evaluation was normal for VA 
purposes.  No findings were made with regard to left ear 
hearing loss throughout his military service.  Post-service 
medical evidence of left ear hearing loss is not documented 
until January 1995, which is over 25 years post service.  In 
other words, there is no evidence of hearing loss for VA 
purposes shown in service or within one year of service 
discharge.  The threshold question therefore is whether there 
is sufficient medical evidence to establish an etiological 
link between the veteran's current left hearing loss and his 
in-service acoustic trauma.  The medical evidence of record 
preponderates against this aspect of the veteran's claim for 
service.

Specifically, the report of a November 2003 VA audiology 
examination considered the question of the etiology of the 
veteran's bilateral hearing loss.  The veteran provided a 
history of excessive noise exposure in service.  He stated 
that hearing 



protection was not consistently utilized.  The veteran denied 
any significant history of civilian noise exposure.  He 
stated that his hearing loss had progressively worsened over 
the past 15 to 20 years.  Following an audiological 
evaluation and review of the claims folder, the examiner 
expressed the opinion that it was "not likely" that the 
veteran's hearing loss was the result of any inservice noise 
exposure.  The examiner observed that the veteran's hearing 
was essentially normal when he received his service discharge 
examination.  He believed instead that the veteran's hearing 
loss was most likely due to presbycusis.  The veteran has not 
proffered any competent medical evidence that contradicts 
this conclusion.

The Board acknowledges that the veteran's personal assertions 
that his hearing loss is the result of in-service acoustic 
trauma.  However, the Board notes that as a layman, the 
veteran has no competence to give a medical opinion on the 
diagnosis or etiology of a condition.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Consequently, lay assertions of 
medical diagnosis or etiology cannot constitute evidence upon 
which to grant the claim for service connection.  Lathan v. 
Brown, 7 Vet. App. 359, 365 (1995).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim for service connection for left ear hearing loss and 
that, therefore, the provisions of 



§ 5107(b) are not applicable.  However, as discussed above, 
the Board finds that service connection for right ear hearing 
loss is warranted.


	ORDER

Entitlement to service connection for right ear hearing loss 
is granted.

Entitlement to service connection for left ear hearing loss 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


